Citation Nr: 0944320	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  07-35 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1944 to 
January 1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

The Veteran testified before the undersigned Veterans Law 
Judge at a Board hearing held in San Diego, California in 
September 2009.  A transcript of that hearing is of record.

Initially, the Board notes that in July 1975, the Veteran 
submitted a claim for a fracture in the 5th cervical and 5th 
lumbar area.  The RO sent the Veteran a letter in August 1975 
stating that the Veteran should submit evidence to support 
his claim, (specifically evidence showing that his back 
disability existed continuously since the date of discharge) 
within one year of the date of the letter, otherwise benefits 
would not be paid on the basis of his pending claim.  No 
further action was taken by the RO or the Veteran until July 
2002, when the Veteran filed another claim for a lumbar spine 
disability.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  By way of a November 2002 rating decision, the RO denied 
service connection for degenerative changes of the lumbar 
spine; the Veteran did not appeal.  

2.  Evidence received since the November 2002 RO decision is 
new to the record, and by itself or when considered with 
previous evidence of record, raises a reasonable possibility 
of substantiating the underlying claim.

3.  The Veteran has disability caused by arthritis and disc 
disease of the lumbar spine, including spinal stenosis, that 
is traceable to his period of military service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
Veteran's claim of service connection for a lumbar spine 
disability.  38 U.S.C.A. §§ 1110, 5108 (West 2002); 38 C.F.R. 
§§ 3.156, 3.303, 3.304 (2009).

2.  The Veteran has disability caused by lumbar arthritis, 
lumbar disc disease, and lumbar spinal stenosis that are the 
results of disease or injury incurred during active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Claim to Reopen

A decision of the RO becomes final and is not subject to 
revision on the same factual basis except when a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  If a 
claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  In this case, a November 2002 rating decision denied 
service connection for degenerative changes of the lumbar 
spine; the Veteran did not appeal, and therefore, this 2002 
rating decision represents a final decision.

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material is neither 
required nor permitted.  Id. at 1384; see also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's claim for service connection for degenerative 
changes of the lumbar spine may not be reopened unless VA has 
received evidence that was both not of record at the time of 
the 2002 denial, and that also raises a reasonable 
possibility of substantiating the claim that the Veteran's 
lumbar spine disability is related to military service.

Considerable evidence and argument has been added to the 
record since the prior final denial in November 2002, some of 
which rises to the level of new and material evidence-i.e., 
relates to an unestablished fact and raises a reasonable 
possibility of substantiating the claim that a lumbar spine 
disability is related to the Veteran's time spent in the 
military.  Specifically, in an August 2005 letter, S.F., 
M.D., opined that the Veteran's in-service low back trauma, 
which occurred when the Veteran needed to make an emergency 
jump from his plane, was the initial injury that led to his 
current situation whereby he is still unable to walk despite 
surgery being performed six months earlier.  Other medical 
evidence received since the last prior final denial includes 
a January 2007 opinion by C.K., M.D., PhD, and an August 2009 
medical opinion by T.D., M.D. a VA staff physician.  Dr. K. 
noted that during the examination, the Veteran recounted 
injuries suffered during World War II, when he was forced to 
jump from a disabled aircraft.  He stated that the injury 
sustained during military service was consistent with the 
Veteran's degenerative changes and physical condition as of 
February 2005; and opined that his current disability was set 
in motion by his in-service jump from a disabled aircraft 
during WWII.  Dr. D. in August 2009, opined that the 
Veteran's chronic back problems and the complications, would 
likely have been caused or contributed to by the original 
injury in May 1945 when the Veteran jumped off an airplane 
wing, noting that he had no evidence to the contrary. 

The Board finds that the August 2005 opinion by Dr. F., the 
January 2007 opinion by Dr. K., and the August 2009 opinion 
by Dr. D., considered in conjunction with a lay statement 
from a fellow service member who stated that the Veteran was 
involved in a crash landing while they were both stationed at 
Nichols Field in Manila, taken together, address an 
unestablished fact and raise a reasonable possibility of 
substantiating the underlying claim.  As such, the Board 
finds that new and material evidence to reopen a claim of 
service connection for the Veteran's lumbar spine disability 
has been presented, and the claim is therefore reopened.

II. Service Connection

The Veteran is currently a paraplegic after undergoing lumbar 
spine surgery in February 2005 for severe lumbar degenerative 
disc disease and spinal stenosis.

The Veteran contends that his current lumbar spine disability 
is due to an in-service injury that occurred in May of 1945.  
The Veteran described a crash landing due to brake failure 
while piloting an A-20 twin-engine bomber.  The Veteran noted 
that the brakes on his plane did not engage upon landing and 
he was forced to climb out of the cockpit onto the wing, and 
jump from the wing onto the runway while the plane was 
traveling at approximately 80 miles per hour.  The Veteran 
stated that he was knocked unconscious and was hospitalized 
in a field hospital for about six weeks with multiple 
injuries, including a fracture of the nose, and multiple 
contusions and abrasions.  The Veteran stated that he noticed 
low back pain after the incident, but no fractures were 
identified, and he was not aware at the time that the injury 
involved his lumbar spine.  The Veteran stated that he has 
experienced back trouble since the in-service crash landing, 
but that he was not a complainer and just learned to live 
with it.

The Veteran's service treatment records (STRs) document the 
May 1945 crash landing described by the Veteran.  
Specifically, the STRs show that the Veteran jumped from his 
plane to the landing strip when all brakes failed to work 
while landing in the Philippines.  The STRs note multiple 
lacerations of the face, nose, and forehead, and abrasions on 
the left knee and right arm.

The record contains an August 2005 lay statement from one of 
the Veteran's fellow service members, M.Y., an aviation 
physiologist, (now retired), describing his recollections of 
the Veteran's injuries sustained as a result of the May 1945 
crash of the A-20 bomber.  M.Y. noted that he was in the 
437th Bomb group with the Veteran, stationed at Nichols Field 
in Manila, Philippines.  M.Y. noted that while in Manila, the 
Veteran suffered from a broken nose, and back injuries due to 
a crash landing, and noted that the hospital where the 
Veteran was treated was a field tent without modern 
equipment.

The Veteran was afforded a VA examination in November 2002, 
where the VA examiner diagnosed the Veteran with degenerative 
arthritic and discogenic changes throughout the lumbar spine 
with evidence of spinal stenosis, but opined that there was 
no evidence linking his present medical condition to any 
possible injuries that might have been sustained in May 1945, 
and that his present disability was more likely than not 
unrelated to the one-time incident in military service.  
M.M., M.D. explained that based on the information contained 
in the Veteran's medical records, there was absolutely no 
documentation or evidence to indicate that the Veteran had 
any problems related to the low back from the time of his 
reported injury in May 1945 until an acute episode in June 
2001, some 56 years later.  Dr. M. noted that the Veteran 
filed a disability claim in 1951 for nose and breathing 
problems but did not mention any symptoms related to the 
back.  In 1975, the Veteran had reported that some 
abnormalities in his low back had been identified, but he 
made no indication of any symptoms or difficulties at that 
time.

An August 2005 medical opinion by S.F., M.D. noted that the 
Veteran was under his care, and recently underwent low back 
surgery for severe degenerative disc disease and spinal 
stenosis.  Dr. F. noted that the Veteran had a previous 
history of low back trauma during military service, when as a 
pilot, he needed to make an emergency landing.  Dr. F. opined 
that the Veteran's in-service injury was the initial event 
that led to his current situation whereby he is unable to 
walk despite surgery being performed six months earlier.

Service treatment records from the San Diego VA medical 
center (VAMC), note a history of chronic low back pain 
secondary to a plane crash that occurred when he was in the 
military and more recently of L-2/3 cauda equina paraplegia 
secondary to lumbar stenosis surgery in February 2005.

A February 2005 preoperative history and physical from 
Scripps Mercy Hospital, noted that the Veteran was to receive 
a L3-4, and L4-5 posterior lumbar interbody fusion with 
pedicle screw fixation for lumbar stenosis.  This document 
noted that an MRI scan was conducted in October 2004, which 
showed partial lumbarization of the S1-S2 segment, which 
appeared to be a complete fusion of L5-S1 with a widely 
patent canal, suggesting a probable traumatic injury, and not 
degenerative in origin.

A January 2007 medical opinion by C.K., M.D., PhD, an 
orthopaedic surgeon, stated that during the Veteran's 
examination, he recounted injuries suffered during WWII, when 
he was forced to jump from a disabled aircraft.  Dr. K. 
stated that in his opinion, the in-service injury is 
consistent with the Veteran's degenerative changes and 
physical condition as of February 2005.  Dr. K. opined that 
the Veteran's current back injury was set in motion during 
WWII after jumping from the disabled aircraft.

Lastly, an August 2009 medical opinion by T.D., M.D. a VA 
staff physician, opined that the Veteran's chronic back 
problems and the complications (which included degenerative 
disc disease of the lumbar spine with resulting loss of use 
of the bilateral lower extremities, bowel and bladder 
conditions), would likely have been caused or contributed to 
by the original injury in May 1945 when the Veteran jumped 
off the aircraft wing, noting that he had no evidence to the 
contrary.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247 (1999).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Certain chronic diseases, including arthritis, may be 
presumptively service connected if they become manifest to a 
degree of 10 percent or more within one year of leaving 
qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 
3.309(a) (2009).

The Veteran is currently a paraplegic after undergoing lumbar 
spine surgery for degenerative disc disease and spinal 
stenosis.  At issue is the origin of the Veteran's lumbar 
spine disability.  Here, an interpretation of an October 2004 
MRI scan found that the type of back disability shown on the 
MRI suggested a probable traumatic injury, and was not 
degenerative in origin.  The STRs document the in-service 
crash landing described by the Veteran.  Specifically, a May 
1945 entry shows that the Veteran jumped from his plane to 
the landing strip when all the brakes failed to work.  The 
STRs document lacerations and abrasions to the Veteran's 
face, nose, arms and legs, but do not specifically mention 
complaints or treatment for the Veteran's back.  Based on 
this evidence, it is clear that the in-service crash landing 
described by the Veteran occurred, and that he sustained 
injuries from the accident.  The question is whether his 
current lumbar spine disability is linked to this in-service 
incident despite the lack of documented evidence of treatment 
for a back injury at the time of the May 1945 accident.  

In this case, although the STRs only document external 
lacerations and abrasions from the May 1945 accident, the 
Board finds that the record contains persuasive medical and 
lay evidence, which when taken together, at a minimum, gives 
rise to a reasonable doubt regarding service origin, and 
shows that it is at least as likely as not that the Veteran's 
current lumbar spine disability is related to the May 1945 
injury.  Specifically, the record contains a statement from a 
fellow service member stationed with the Veteran in the 
Philippines, noting that the Veteran suffered a broken nose 
and a back injury due to the crash landing of his A-20 
bomber.  See August 2005 statement by M.Y.  This lay 
statement bolsters the Veteran's contention that despite the 
lack of documentation, he sustained a back injury in addition 
to his other injuries in the May 1945 accident.  The record 
also contains three medical opinions by both private and VA 
physicians, all of whom expressed their belief that the 
Veteran's current lumbar spine disability with resulting 
paraplegia was set in motion by, or linked to, his May 1945 
injury.  See August 2005 opinion by S.F., M.D.; January 2007 
opinion by C.K., M.D., PhD; and an August 2009 opinion by 
T.D., M.D. a VA staff physician, stating that the Veteran's 
current lumbar disability would likely have been caused, or 
contributed to by the original injury in May 1945.

Lastly, the Board finds it significant that in 1975, the 
Veteran filed a claim for a back disability, reporting that 
some abnormalities in his low back had been identified, 
including a fracture in his 5th lumbar area.  This shows at 
the very least, that the Veteran was concerned about his 
back, and likely experienced symptomatology involving his 
back well before it was documented in the record.
 
Although a November 2002 VA examiner opined that the 
Veteran's present disability was more likely than not 
unrelated to the one-time incident in military service, the 
examiner did not have the opportunity to review the lay 
statement from M.Y., or take into account the three other 
physicians opinions, all of whom opined that the Veteran's 
lumbar spine disability was linked to the in-service 
accident.  The Board finds that the evidence obtained since 
this November 2002 opinion was rendered, when taken together, 
is persuasive enough to give rise to a reasonable doubt 
regarding service origin.  As such, the benefit-of-the-doubt 
doctrine may be favorably applied and service connection for 
a lumbar spine disability granted.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).


ORDER

Service connection for disability caused by lumbar spine 
arthritis, lumbar disc disease and lumbar spinal stenosis is 
granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


